                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK



    UNITED STATES OF AMERICA
                                                                       21-CR-80 (NGG)
                                   Plaintiff,
                                                               NOTICE OF APPEARANCE
                              v.


    DOUGLASS MACKEY

                                   Defendant.




     NOTICE OF APPEARANCE OF MICHAEL HASSARD AS ATTORNEY FOR
                            DEFENDANT

      To the Clerk of the Court and all parties of record:

      Please take notice that the undersigned attorney is admitted to practice in this Court and

is retained as counsel for Defendant DOUGLASS MACKEY.

Dated: May 24, 2021
                                                    Respectfully submitted,

                                                    /s/ Michael Hassard


                                                    Michael Hassard
                                                    (NYS Bar No. 5824768)
                                                    Tor Ekeland Law, PLLC

                                                    80 Wall Street
                                                    8th Floor
                                                    New York, NY
                                                    10005

                                                    (718) 737 - 7264
                                                    michael@torekeland.com



                                                1
